Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of prior U.S. Patent No. 11,218,829, claims 1-22 of prior U.S. Patent No. 10,080,095 and claims 1-23 of prior U.S. Patent No. 9,596,555.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim in the pending application is broader than the one in patents. For example, the subject matter claimed in claim 1 of the pending application is covered by claim 1 of each of the patents. For example, claim 1 of the pending application is covered by claim 1 of prior U.S. Patent No. 11,218,829 except to create an effect of three dimensional sound.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-10, 12-18 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno et al. (US Pub. No. 2010/0054483).

             Regarding claims 1, 5, 10, 14, 18 and 22, with respect to Figures 1-9,11-33, Mizuno teaches an apparatus comprising: at least one memory; instructions; processor circuitry to execute the instructions to: 
              track movement of a head of a user wearing earphones, the earphones to move with the movement of the head of the user, the earphones to be communicatively coupled to a computing device (abstract; fig.1-9, paragraphs 0016, 0031-0033, 0044); 
             obtain media content, the media content including first audio data for a first channel and second audio data for a second channel (abstract; fig.1-9, paragraphs 0016, 0031-0033) (Note; in order to adjust the sound, the system of Mizuno must have to access the audio for both of the channels.); 
             adjust, based on the movement of the head of the user, the first audio data for the first channel and the second audio data for the second channel (abstract; fig.1-9, paragraphs 0009, 0016, 0031-0035); and 
               cause the adjusted first audio data and the adjusted second audio data to be played by the earphones (abstract; fig.1-9, paragraphs 0009, 0016, 0031-0035) (Note; Since the adjusted sound is arrived on both of the ears, it is clear that the sound is produced by headphones [i.e., earphones].). 

              Regarding claims 3, 12 and 20, Mizuno teaches wherein the processor circuitry is to track the movement of the head of the user by determining at least one of a position or an orientation of the head of the user (paragraphs 0016, 0031-0033, 0041, 0044, 0169).

              Regarding claims 4, 13 and 21, Mizuno teaches wherein the processor circuitry is to track the movement of the head of the user based on one or more parameters indicative of at least one of the position or the orientation of the head of the user of the computing device relative to a default position (fig.1-9, paragraphs 0016, 0031-0033, 0044).

             Regarding claims 6, 15 and 23, Mizuno teaches wherein the media content includes video data, and the processor circuitry is to cause the video data to be played on a display of the computing device (fig.9, 31; paragraphs 0016, 0027, 0031-0033, 0044, 0145,0169-0171). 

            Regarding claims 7, 16 and 24, Mizuno teaches wherein the media content includes additional audio data for at least one additional channel (paragraphs 0011-0016, 0031-0033, 0041, 0044) (Note; for cross there are additional channels.); and 
              the processor circuitry is to down mix the first audio data, the second audio data, and the additional audio data to adjust the first audio data for the first channel and the second audio data for the second channel (paragraphs 0011-0016, 0031-0033, 0041, 0044).

             Regarding claims 8, 17 and 25, Mizuno teaches wherein the processor circuitry is to adjust the first audio data and the second audio data by modifying at least one of a latency or an amplitude of the first audio data relative to the second audio data (fig.10, 31; paragraphs 0016, 0027, 0031-0033, 0044, 0145,0169).

             Regarding claim 9, Mizuno teaches wherein the earphones are headphones (paragraph 0005). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizuno et al. (US Pub. No. 2010/0054483) in view of Hooley (US Pub. No. 2013/0121515).  
             Regarding claims 2 and 11, Mizuno does not specifically teach adjusting the first audio data and the second audio data to create an effect of three-dimensional sound. Hooley teaches adjusting the first audio data and the second audio data to create an effect of three-dimensional sound (paragraph 0078). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mizuno to incorporate the feature of adjusting the first audio data and the second audio data to create an effect of three-dimensional sound in Mizuno’s invention in order to provide 3D effect so that the user can only enjoy of listening particular audio or sound without having any inconvenience. 

              Regarding claim 19, Mizuno does not specifically teach adjusting the first audio data and the second audio data to create a perception of sound coming from a particular direction in space relative to the user regardless of the movement of the head of the user. Hooley teaches adjusting the first audio data and the second audio data to create a perception of sound coming from a particular direction in space relative to the user regardless of the movement of the head of the user (paragraph 0078). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mizuno to incorporate the feature of adjusting the first audio data and the second audio data to create a perception of sound coming from a particular direction in space relative to the user regardless of the movement of the head of the user in Mizuno’s invention in order to provide 3D effect so that the user can only enjoy of listening particular audio or sound without having any inconvenience. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD S ELAHEE/                                                                                                                                                                                                       MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
November 5, 2022